                  IN THE UNITED STATES DISTRICT COURT                         FILED
                      FOR THE DISTRICT OF MONTANA                              NOV 13 2018
                           MISSOULA DIVISION
                                                                            Cler1<, U.S District Court
                                                                               District Of Montana
                                                                                     Missoula
 UNITED STATES OF AMERICA,                               CR 18-31-M-DLC

                      Plaintiff,
                                                               ORDER
         vs.

 PAUL FRANKLIN STANTON,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on October 25, 2018. Neither party objected and

therefore they are not entitled to de nova review of the record. 28 U.S.C. §

636(b)(l); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981 ). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Paul Franklin Stanton's guilty

plea after Stanton appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of bank fraud in violation

                                           1
of 18 U.S.C. § 1344(2) (Count 8) as set forth in the Indictment. In exchange for

Defendant's plea, the United States has agreed to dismiss Counts 1 and 14 of the

Indictment, as well as the forfeiture allegation.

      I find no clear error in Judge Lynch's Findings and Recommendation (Doc.

12 ), and I adopt them in full, including the recommendation to defer acceptance

of the Plea Agreement until sentencing when the Court will have reviewed the

Plea Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Paul Franklin Stanton's motion to

change plea (Doc. 89) is GRANTED and Paul Franklin Stanton is adjudged guilty

as charged in Count 8 of the Indictment.

      DATED this 13Uaay ofNovember, 2 18.



                                                    L.~
                                        Dana L. Christensen, Chief Judge
                                        United States District Court




                                           2
